Case: 3:18-cv-00067-GFVT-EBA Doc #: 23 Filed: 12/20/19 Page: 1 of 1 - Page ID#: 112




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF KENTUCKY
                                   CENTRAL DIVISION
                                      FRANKFORT

  STEPHANIE M. ALDRIDGE,                           )
                                                   )
         Plaintiff,                                )      Civil No. 3:18-cv-00067-GFVT-EBA
                                                   )
  V.                                               )
                                                   )
  THE PRUDENTIAL INSURANCE                         )                     ORDER
  COMPANY OF AMERICA,                              )
                                                   )
         Defendant.
                                       *** *** *** ***

         This matter is before the Court on the parties’ Joint Stipulation of Dismissal. [R. 22.]

 The parties being in agreement, and the Court being sufficiently advised, it is hereby

 ORDERED that all claims in this matter shall be, and hereby are, DISMISSED WITH

 PREJUDICE and this matter be STRICKEN from the Court’s active docket, with each party to

 pay their own costs and fees.



        This the 20th day of December, 2019.
